WiNsnow, J.
There are two questions in this case: (1) Can án action in equity be maintained for the purpose of enjoining the enforcement of a municipal ordinance? And (2) Is the ordinance valid and binding upon the plaintiff? 1. The jurisdiction of equity to interfere by injunction and prevent prosecutions for misdemeanors or violations of *300municipal ordinances bas been frequently under discussion in the courts, and the decisions are not entirely harmonious. This court has recently had the geherál subject under discussion, and, after full consideration, has laid down the rule that equity may enjoin such prosecutions where they “are resorted to or threatened as a means of preventing the enjoyment of property rights, and there is no other way of adequately remedying the mischief.” Milwaukee E. R. & L. Co. v. Bradley, 108 Wis. 467, 84 N. W. 870. Under this rule, we think that, conceding that the ordinance in question is void or not applicable to the plaintiff, the complaint states a good cause of action in equity. The complaint shows that the plaintiff has a business built up in the city óf Superior, and that it has a valuable storehouse which it uses for the prosecution of that business; that the city threatens to institute and prosecute numerous actions against the plaintiff’s agents for violation of said ordinance in the regular prosecution of such business, which prosecutions will inevitably result in the levying of large amounts of fines and the final utter destruction of the plaintiff’s business unless puch prosecutions be enjoined. It is true that in the Bradley Gase a number of prosecutions had actually been commenced and were pending, and in the present case there are no prosecutions actually commenced; but the allegation is that they are threatened to an extent which will ruin the plaintiff’s business and the use of its property, and there is nothing to meet or throw doubt upon the truth of the statement so positively made. Under all ordinary circumstances such positive statements of threatened acts are deemed sufficient to move a court of equity to action, although no overt act has yet been committed.
2. Upon the general question of the validity of the ordinance and its applicability to the plaintiff, the case is ruled by the case of Michels v. State, 115 Wis. 43, 90 N. W. 1096. That was a prosecution for violation of sec. 1550, Stats. 1898, which provides that, “if any person shall vend, sell *301or . . . give away” any malt or intoxicating liquor without license, be shall be deemed guilty of a misdemeanor; and it was held that it applied to a case of a local manufacturer selling beer from his wagon. The argument that the license law was only applicable by its terms to persons keeping groceries, saloons, or other similar places, and hence that s.ec. 1550 only applied to such dealers as kept groceries, saloons, or other similar places, was strongly made in that case, but it was repudiated on the ground that the court could not so restrict the plain meaning of the words “any person.”
Sec. 1 of the ordinance in question in the present case provides that “it shall be unlawful for any person” to sell or give away malt or intoxicating liquors without a license. This ordinance was passed under a clause of the city charter (Laws of 1891, ch. 124, subch. YI, sec. 35, subd. T) which gives the common council power “to grant licenses for and regulate groceries, tavernkeepers, keepers of ordinaries, saloons, victualing houses, and all persons vending or dealing in spirituous, vinous, or fermented liquors, and may prohibit and suppress the same.”
It will be noticed that this clause of the charter not only authorizes the council to license and regulate “places,” but also to license, regulate, prohibit, and suppress the keepers of such places, as well as all persons vending or dealing in liquors. Here is given to the council as ample powers to license and prohibit places and persons as is vested in the legislature, and under this power the council has passed a section substantially identical in terms with sec. 1550 aforesaid.
Unless the principle upon which the Michels Case was decided is to be overruled, 'this ordinance must be held applicable to the plaintiff. While the reasoning of that case may be subjected to criticism, it was believed to be but the necessary result of the previous decisions of this court. At all events, we do not feel that it should be overruled. A principle once definitely and deliberately adopted by this court should be *302adhered to unless very conclusive grounds be shown for its overthrow. . It is sometimes more important that appellate courts should adhere to a principle once laid down, so that decisions may be certain, than it is that a decision should be abstractly correct in its logic.
By the Court. — Orders affirmed.